Citation Nr: 0635160	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  01-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right rib 
disability.

3.  Entitlement to an increased (compensable) rating for 
mallet deformity of the right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
sent for additional development of the evidence in September 
2002 and remanded in May 2003.  The veteran testified at a 
Board hearing at the RO in July 2006.

At the July 2006 Board hearing, the veteran's representative 
stated that his testimony was a notice of disagreement with 
the RO's October 2005 denial of entitlement to service 
connection for a cervical spine disability.  However, the 
representative's statement at the Board hearing does not 
constitute a notice of disagreement because is has not been 
filed with the RO as required by 38 U.S.C.A. § 7105(b)(1) 
(West 1991); see also Beyrle v. Brown, 9 Vet.App. 24, 28 
(1996) (hearing testimony before the Board, even though given 
within the one-year notice of disagreement filing period, 
cannot constitute a valid notice of disagreement because it 
was taken before the Board and the not RO).  

The Board therefore finds that the veteran's representative's 
July 2006 testimony cannot at this time be considered a valid 
notice of disagreement, and remand to the RO pursuant to 
Manlincon v. West, 12 Vet.App. 238 (1999) is not required.  
However, this matter is hereby referred to the RO for 
appropriate action once the claims file is returned to the 
RO.

The claim for an extraschedular rating for a mallet deformity 
of the right ring finger is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence is in relative equipoise as to whether the 
veteran's right shoulder disability and residual discomfort 
from old right rib fractures are linked to an in-service 
motor vehicle accident.  

3.  The veteran's service-connected mallet deformity of the 
right ring finger is productive of limitation of motion and 
unfavorable ankylosis at the distal phalanx.


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred during active 
service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  Residuals of right rib fractures were incurred during 
active service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for a compensable rating for a mallet 
deformity of the right ring finger on a scheduler basis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.71a, Diagnostic 
Codes 5227, 5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains  
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claims for residuals of right 
shoulder and right ribcage injuries.   Therefore, no further 
development is needed with respect to these claims.  The 
remaining issue on appeal is entitlement to a compensable 
rating for a deformity of the right ring finger.  

VA has fulfilled its duty to notify the veteran in this case.  
In a June 2004 letter, the RO explained what evidence was 
needed to substantiate the claim of entitlement to a 
compensable rating for a deformity of the right ring finger, 
what evidence he should provide, and what evidence VA would 
obtain.  The RO notified the veteran of VA's duty to obtain 
certain evidence, such as VA medical records, as well as its 
obligation to help obtain other relevant records not in the 
Federal Government's possession, provided the veteran gave 
consent and supplied enough information to enable VA to 
obtain them.  It made clear that although VA could assist the 
veteran in obtaining private records, he carried the ultimate 
burden of ensuring that VA received all such records.  In 
addition, in the June 2004 letter, the RO requested that the 
veteran provide the RO with any evidence or information he 
had pertaining to his claims.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession and that he received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, by way of an April 
2006 letter, the veteran was provided with notice of what 
type of information and evidence was needed to establish an 
effective date and a disability rating for all claims on 
appeal.  Thus, the requirements of Dingess have been 
satisfied.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, notice was 
complete prior to the October 2005 readjudication of the 
claims on the merits.  See Supplemental Statement of the Case 
issued during that time and Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The veteran has been provided the opportunity to respond to 
the statement of the case, supplemental statements of the 
case, and various letters issued by the RO over the course of 
the appeal has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim for a compensable rating for a deformity of the 
right ring finger by VA.  The Board finds that the failure to 
provide the veteran with all the specific types of notice 
outlined in the VCAA prior to the initial unfavorable 
determinations has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds 444 
F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

All necessary assistance has been provided to the appellant.  
The Board has remanded this case once and the RO has made 
numerous attempts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the veteran.  The 
record includes service medical records, private medical 
records and VA medical records.  

The Board notes that the veteran was afforded VA clinical and 
X-ray examinations in September 2004, which are adequate for 
rating purposes.  As such, there is no further duty to 
provide another examination or medical opinion with respect 
to the claim for a compensable rating for a deformity of the 
right ring finger.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  (As noted above, the claim 
for an extraschedular rating for a mallet deformity of the 
right ring finger is addressed in the remand below.)

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran's service medical records are devoid of reference 
to any right shoulder or right rib injury.  The veteran's 
June 1973 discharge examination report shows that his chest 
and upper extremities were found to be clinically normal and 
that the veteran had no medical complaints at the time of the 
examination.  There is no competent evidence of any post-
service treatment for right shoulder and rib disabilities 
until 1999, more than 25 years after his discharge from 
active duty service.  

Nevertheless, the veteran contends that he was in a motor 
vehicle accident in North Carolina during active duty service 
in June 1972 and that he injured his right shoulder and ribs 
during the accident.  To support this contention, the veteran 
has submitted a document from Roanoke Clinic that shows 
treatment of the veteran for unspecified injuries from June 
19, 1972 to June 23, 1972.  The veteran claims this document 
shows treatment for injuries sustained in the June 1972 motor 
vehicle accident.  He has also submitted a July 2004 
statement from T. M and an April 2003 statement from G. M., 
both of whom state that they were in the vehicle at the time 
of the June 1972 accident.

In November 1999, the veteran submitted a statement that said 
he was in a motor vehicle accident during active duty service 
and was treated at Halifax Hospital.  A June 2000 statement 
from the veteran states that the accident occurred on June 
22, 1972 and that he received treatment at Halifax Hospital.  
The veteran then testified at his July 2006 Board hearing 
that the accident occurred on June 18, 1972 and that he 
received treatment at Halifax Hospital with additional 
treatment at Fort Orden.

The RO attempted to obtain documentation of the motor vehicle 
accident, but the North Carolina Highway Patrol and 
Department of Motor Vehicles both responded that they do not 
keep records dating back to 1972.  

A September 2004 VA examination report notes that the veteran 
provided a history of being in a motor vehicle accident on 
June 22, 1972.  The examiner stated that, based on the 
veteran's history of the motor vehicle accident which 
occurred during active duty service, the veteran's current 
disabilities are related to the veteran's active duty 
service.  A provider's opinion is not to be rejected solely 
on the rationale that it was based on history given by the 
claimant without first testing credibility of the history on 
which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  There is both lay and medical evidence of 
record indicating an in-service motor vehicle accident as 
contended.  Moreover, the Board finds the veteran's testimony 
regarding the injuries sustained in the accident are 
credible.  
Reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

The Board is cognizant of the fact that there is no evidence 
of any treatment of a right shoulder or rib disability until 
1999; more than 25 years after discharge from active duty 
service, which weighs against the claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed.Cir. 2000)(evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  It is also pertinent to note that the 
nature of the injuries sustained by the veteran during 
service is not entirely clear from the medical record.  
However, the favorable nexus opinion coupled with the other 
relevant lay and medical evidence summarized above places the 
evidence in relative equipoise.  With application of the 
reasonable doubt doctrine, the Board finds that service 
connection is warranted for a right shoulder disability and 
residuals of a right ribcage injury.  

Increased Ratings Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service connected disabilities is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, 
limitation of motion of the ring finger warrants a 
noncompensable rating.  Pursuant to Diagnostic Code 5227, 
ankylosis of the ring finger also warrants a noncompensable 
rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5227, 5230.

A March 2000 VA examination report reflects that the veteran 
has some difficulty with grasping and holding things with his 
right hand.  Examination of the right ring finger revealed a 
two inch-long scar extending along the radial side of the 
distal interphalangeal joint.  The finger had the typical 
position of a mallet finger and he was unable to extend the 
finger beyond 45 degrees of flexion actively, although it 
could be extended passively.  Flexion beyond this position 
was also only a few degrees actively, but passively it could 
be done to 10 to 15 degrees.  His grasp on the right hand was 
somewhat weak.  The veteran was diagnosed with mallet finger 
of the right ring finger.  A separate March 2000 VA 
examination report reflects that on physical examination, the 
veteran had a 30 degree flexion deformity at the distal 
interphalangeal joint.  The rest of the right hand and the 
right ring finger examination were completely normal.  The 
examiner noted that the veteran could not passively extend 
the right interphalangeal joint secondary to the deformity.  

A September 2004 VA examination report notes that the veteran 
is right handed.  The veteran reported that he has pain in 
the right finger and occasional swelling.  He finds this pain 
makes it harder to write, resulting in less neat handwriting 
and cramps when writing for more than five minutes.  The 
finger swells and aches when he uses it a lot.  On physical 
examination, the veteran could tie his shoelaces, fasten his 
buttons, pick up a piece of paper and tear it without any 
difficulty.  He could approximate the proximal transverse 
crease of the palm.  He could touch his thumb to all fingers.  
His hand strength was reduced slightly on the right and was 
normal on the left.  The veteran was noted to have a mallet 
finger deformity of the right ring finger.  His range of 
motion of the right ring finger was limited and there was 
unfavorable ankylosis at the distal phalanx, which was frozen 
at 20 degrees of flexion.

The RO granted service connection (with a noncompensable 
rating) for a mallet finger of the right ring finger in a 
January 2005 rating decision.  The Board notes that 
limitation of motion of the ring finger warrants a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5230.  Despite the finding of unfavorable ankylosis at the 
distal phalanx, in order to warrant a compensable rating, the 
veteran must demonstrate favorable ankylosis of multiple 
digits. 38 C.F.R. § 4.71a, Diagnostic Codes 5220-5223.
While a compensable disability evaluation on a scheduler 
basis is not warranted for limitation of motion and ankylosis 
of the right ring finger, due to the loss of function of the 
right ring finger with affects the overall function of the 
right hand, the Board is referring the question of whether he 
is entitled to an extraschedular rating to the Chief Benefits 
Director pursuant to 38 C.F.R. § 3.321(b)(1)(2006).


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.

Entitlement to service connection for residuals of a right 
ribcage injury is granted.

Entitlement to an initial compensable scheduler rating for 
mallet deformity of the right ring finger is denied.


                                                               
REMAND

It is the Board's judgment that the Appeals Management Center 
(AMC) or RO must contact the veteran to determine if he had 
any additional evidence that was relevant to the question of 
whether his right ring finger disability has caused marked 
interference with employment (e.g., records and/or a 
statement from employer).  Thereafter, the RO must refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation for this disability.  It is 
pertinent to note that, while a compensable rating cannot be 
granted on a scheduler basis, the medical evidence of record 
shows that the veteran has limitation of motion of the right 
ring finger with unfavorable ankylosis at the distal phalanx, 
along with some apparent loss of function of the right 
dominant hand as a result of the right ring finger deformity.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The AMC/RO should provide 
the appellant written notification 
specific to his claim for an 
extraschedular rating for his service-
connected deformity of the right ring 
finger of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  After conducting any additional 
development deemed necessary, the AMC RO 
must refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation for the veteran's service- 
connected deformity of the right ring 
finger with loss of function of the right 
hand.  See 38 C.F.R. § 3.321(b) (2006).

3.  Thereafter, following any additional 
development that may be indicated, the 
AMC/RO should adjududicate the claim for 
an extraschedular rating for the 
veteran's right ring finger deformity 
with limitation of motion and unfavorable 
ankylosis at the distal phalanx, along 
with some apparent loss of function of 
the right dominant hand.  If any part of 
this decision is adverse to the veteran, 
he and his representative should be 
provided an SSOC.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


